EXHIBIT 10.2

EXECUTION VERSION

AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT

This Amended and Restated Investment Management Agreement (the “Agreement”),
dated as of December 31, 2019 (the “Amendment Date”) and effective as of October
1, 2019 (the “Effective Date”), is by and between Fidelity & Guaranty Life
Insurance Company, a life insurance company domiciled in the State of Iowa (the
“Company”) and Blackstone ISG-I Advisors L.L.C., a Delaware limited liability
company (the “Investment Manager”).

WHEREAS, the Company desires that the Investment Manager supervise and direct
the investment and reinvestment with respect to the assets in the Company’s
general account (the assets in such account, together with all additions,
substitutions and alterations thereto, are collectively referred to herein as
the “Account”), and the Investment Manager wishes to accept such appointment on
the terms and conditions set forth in this Agreement.

WHEREAS, the Company and the Investment Manager desire to amend and restate the
Investment Management Agreement dated as of November 30, 2017 between the
Company and the Investment Manager, effective as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Appointment of Investment Manager. On the terms and subject to the conditions
set forth herein, the Company hereby appoints the Investment Manager as
investment manager of the Account with discretionary authority to manage the
investment and reinvestment of the funds and assets of the Account in accordance
with the terms hereof, such discretion to be exercised at all times and in all
circumstances in accordance with the Investment Manager’s fiduciary duties to
the Company (subject to the limitations of liability set forth in Section 2(c)
and Schedule 3 hereto), and the Investment Manager accepts such appointment. In
the course of providing the services contemplated by this Agreement, the
Investment Manager shall act as a fiduciary and shall discharge its fiduciary
duties and exercise each of its powers under this Agreement with the care, skill
and diligence that a registered investment adviser under the Investment Advisors
Act of 1940, as amended, acting in a like capacity and familiar with insurance
company matters, would use in the conduct of a like enterprise with like aims,
taking into consideration the facts and circumstances then prevailing, and such
fiduciary duties shall specifically include a duty (a) to act with good faith;
(b) of loyalty to Company; (c) to provide full and fair disclosure of all
material facts; (d) to employ reasonable care to avoid misleading Company; and
(e) to act in a manner consistent with the Investment Guidelines for the Account
as agreed to between Investment Manager and Company.



--------------------------------------------------------------------------------

2. Management Services; Duties of and Restrictions on Investment Manager;
Sub-Managers.

(a) For the avoidance of doubt and without limiting the generality of the powers
conferred upon it by Section 1, the Investment Manager shall be responsible for
the investment and reinvestment of the assets of the Account in accordance with
the Investment Guidelines set forth in Schedule 1 attached hereto (as amended or
supplemented from time to time by an agreement in writing of the Company and the
Investment Manager, the “Investment Guidelines”). In connection therewith, the
Investment Manager shall have full authority:

(i) to buy, sell, sell short, hold and trade, on margin or otherwise and in or
on any market or exchange within or outside the United States or otherwise,
preferred and common stock of domestic and foreign issuers, securities
convertible into preferred or common stock of domestic and foreign issuers, debt
securities of and/or loans to domestic and foreign governmental issuers
(including federal, state, municipal, governmental sponsored agency, global and
regional development bank and export-import bank issuers) and domestic and
foreign corporate issuers, investment company securities, money-market
securities, partnership interests, mortgage and asset backed securities, foreign
currencies and currency forwards, futures contracts and options thereon, bank
and debtor-in-possession loans, trade receivables, repurchase and reverse
repurchase agreements, commercial paper, other securities, futures and
derivatives (including equity, interest rate and currency swaps, swaptions,
caps, collars and floors), asset hedging, rights and options on all of the
foregoing and other investments, assets or property selected by the Investment
Manager in its discretion;

(ii) to select, open, maintain or close one or more sub-accounts with any
Custodian (as defined below) pursuant to the applicable Custodial Agreement (as
defined below);

(iii) to transfer funds (by wire transfer or otherwise) or securities (by
transfer via the Depository Trust & Clearing Corporation or otherwise) (A)
between the Account’s Custodians (if more than one), (B) between sub-accounts
maintained by any Custodian for the Account, (C) subject to Section 20(d),
between the Account and any account owned by other clients of the Investment
Manager or (D) to or from any brokers or dealers engaged by the Investment
Manager on behalf of the Company in connection with the investments permitted
herein;

(iv) to select and open, maintain, and close one or more trading accounts with
brokers and dealers for the execution of transactions on behalf of the Company
and to negotiate, enter into, execute, deliver, perform, renew, extend, and
terminate all contracts, agreements, and other undertakings on behalf of the
Company with brokers, dealers, prime brokers or other counterparties, including,
but not limited to, executing broker agreements; and

(v) to effect such other investment transactions involving the assets in the
Company’s name and solely for the Account, including without limitation, to
execute swaps, futures, options and other agreements with counterparties on the
Company’s behalf as the Investment Manager deems appropriate from time to time
in order to carry out the Investment Manager’s responsibilities hereunder.

 

2



--------------------------------------------------------------------------------

(b) The Investment Guidelines, including any amendments or supplements thereto,
shall comply with the insurance laws and regulations of the State of Iowa
applicable to investments of the Company (“Applicable Investment Law”). If, due
to a change in Applicable Investment Law, the Company reasonably determines that
the Investment Guidelines no longer conform to Applicable Investment Law, the
Company may request revisions to the Investment Guidelines in order to cause the
Investment Guidelines to conform to Applicable Investment Law, and the
Investment Manager shall accept such revisions.

(c) In accordance with the Investment Manager’s policies and procedures set
forth in Schedule 3 attached hereto, the Investment Manager or its agent is
authorized, but shall not be required, to vote, tender or convert any securities
in the Account; to execute waivers, consents and other instruments with respect
to such securities; to endorse, transfer or deliver such securities or to
consent to any class action, plan of reorganization, merger, combination,
consolidation, liquidation or similar plan with reference to such securities;
and the Investment Manager shall not incur any liability to the Company by
reason of any exercise of, or failure to exercise, any such discretion in the
absence of gross negligence or bad faith.

(d) Notwithstanding anything in this Agreement to the contrary, the Investment
Manager may, in its own discretion, but with the prior verbal or written consent
of the Company, delegate any or all of its discretionary investment, advisory
and other rights, powers, functions and obligations hereunder to one or more
investment advisers (each, a “Sub- Manager”), including its affiliates; provided
that (i) any such delegation shall be revocable by either the Investment Manager
or the Company consistent with the terms and conditions related to the
appointment of such Sub-Manager, (ii) no such designation shall relieve the
Investment Manager from any of its obligations or liabilities hereunder, and the
Investment Manager shall always remain responsible to the Company for all
obligations or liabilities of such Sub-Manager with regards to providing such
service or services as if provided by the Investment Manager and (iii) the
Investment Manager shall be responsible for ensuring that any Sub-Manager
complies with the Investment Guidelines. Following the Amendment Date, except as
otherwise provided in the following sentence and Section 3(a), all fees and
other remuneration payable to Sub- Managers (the “Sub-Manager Fees”), when
combined with Management Fees paid under this Agreement, in excess of 0.30% of
aggregate assets managed by Sub-Managers, shall be paid by a parent entity or
other affiliate of the Company. With respect to assets managed by Sub- Managers
in the separately managed account arrangements set forth on Schedule 4
(“Grandfathered SMAs”), the Company agrees that Sub-Manager Fees, when combined
with Management Fees paid under this Agreement, in excess of 0.30% of aggregate
assets managed pursuant to such Grandfathered SMAs, may be paid by the Company
out of the assets managed by such Sub-Managers during the 12 month period
following October 1, 2019. Any Sub- Manager Fees paid by the Company during such
12 month period, when combined with Management Fees paid under this Agreement,
in excess of 0.30% of aggregate assets managed pursuant to such Grandfathered
SMAs, shall be reimbursed by a parent entity or other affiliate of the Company.

 

3



--------------------------------------------------------------------------------

3. Compensation; Expenses.

(a) The Company agrees to pay, from the assets of the Account, the Investment
Manager or its designee a management fee (“Management Fee”) for the services
provided pursuant to this Agreement, calculated and paid in accordance with
Schedule 2 attached hereto.

(b) [Reserved].

(c) The Investment Manager will be responsible for all fees and expenses
incurred by it in performing its obligations under this Agreement, including any
fees and expenses incurred by any sub-advisor or Sub-Manger engaged by the
Investment Manager, which shall include internal costs of the Company related to
the management of the Account as may be invoiced to the Investment Manager by
the Company or its affiliates; provided, that the Company shall be responsible
for Sub-Manager Fees payable in respect of delegations to Sub-Managers in
respect of Grandfathered SMAs in accordance with Section 2(d). For the avoidance
of doubt, Account Trading and Investment Expenses of the Investment Manager and
Sub- Managers shall be paid by the Company out of the assets of the Account. For
purposes of this Agreement, “Account Trading and Investment Expenses” shall mean
all out-of-pocket brokerage fees, brokerage commissions and all other brokerage
transaction costs, stock borrowing and lending fees, interest on cash balances,
custodial fees, reasonable transaction legal expenses, regulatory fees or taxes
payable in respect of the Account, professional expenses (including fees in
connection with the use of proxy voting services) and any other fees and
expenses related to the trading and investment activity of the Account as
determined by the Investment Manager (or any Sub-Manager) in good faith.
Notwithstanding the foregoing, with respect to delegations to affiliated
Sub-Managers prior to the Effective Date under arrangements previously approved
or non-disapproved by the Iowa Insurance Division, the Company shall continue to
pay any fees and other remuneration payable to such Sub-Managers out of the
assets managed by such Sub- Managers under the express terms of such
arrangements through September 30, 2019, and from and after October 1, 2019, the
Company shall not be responsible for, or be required to pay, any fees or other
remuneration payable to such Sub-Managers of the Investment Manager.

4. Custodian.

(a) The assets of the Account shall be held by one or more custodians, trustees
or securities intermediaries duly appointed by the Company (each, a
“Custodian”), in one or more accounts at each such Custodian pursuant to
custodial, trust or similar agreements approved by the Company (each, a
“Custodial Agreement”). The Investment Manager may open new sub-accounts under
any Custodial Agreement, and cause the assets of the Account to be held in such
sub-accounts established with the applicable Custodian in accordance with such
Custodial Agreement. The Investment Manager is authorized to give instructions
to each Custodian, in writing, with respect to all investment decisions
regarding the Account. Nothing contained herein shall be deemed to authorize the
Investment Manager to take or receive physical possession of any of the assets
for the Account, it being intended that sole responsibility for safekeeping
thereof (in such investments as the Investment Manager may direct) and the
consummation of all purchases, sales, deliveries and investments made pursuant
to the Investment Manager’s direction shall rest upon the Custodians. The
Custodians may be changed from time to time upon the written instructions of the
Company.

 

4



--------------------------------------------------------------------------------

(b) The Company shall instruct each Custodian to send the Investment Manager
duplicate copies of all Account statements given to the Company by the
Custodian. The Company acknowledges that it receives Account statements from
each Custodian at least quarterly.

5. Brokerage. The Company hereby delegates to the Investment Manager sole and
exclusive authority to designate the brokers or dealers through whom all
purchases and sales on behalf of the Account will be made. To the extent
permitted by applicable law, such brokers or dealers may include affiliates of
the Investment Manager. The Investment Manager will determine the rate or rates,
if any, to be paid for brokerage services provided to the Account. In selecting
brokers or dealers to effect transactions on behalf of the Account, the
Investment Manager, subject to its overall duty to obtain “best execution” of
Account transactions, will have authority to and may consider the full range and
quality of the ability of the brokers or dealers to execute transactions
efficiently, their responsiveness to the Investment Manager’s instructions,
their facilities, reliability and financial responsibility and the value of any
research or other services or products they provide. The Investment Manager will
not be obligated to seek in advance competitive bidding for the most favorable
commission rate applicable to any particular transaction for the Account or to
select any broker-dealer on the basis of its purported posted commission rate.
As long as the services or other products provided by a particular broker or
dealer (whether directly or through a third party) qualify as “brokerage and
research” services within the meaning of Section 28(e) of the Securities
Exchange Act of 1934, as amended (and relevant Securities and Exchange
Commission interpretations of that section) and the Investment Manager
determines in good faith that the amount of commission charged by such broker or
dealer is reasonable in relation to the value of such “brokerage and research
services,” the Investment Manager may utilize the services of that broker or
dealer to execute transactions for the Account on an agency basis even if
(i) the Account would incur higher transaction costs than it would have incurred
had another broker or dealer been used and (ii) the Account does not necessarily
benefit from the research or products provided by that broker or dealer.

6. Limitation of Liability; Indemnification.

(a) The Investment Manager does not guarantee the future performance of the
Account or any specific level of performance, the success of any investment
decision or strategy that the Investment Manager may use, or the success of the
Investment Manager’s overall management of the Account. The Investment Manager
does not provide any express or implied warranty as to the performance or
profitability of the Account or any part thereof or that any specific investment
objectives will be successfully met. The Company understands that investment
decisions made by the Investment Manager on behalf of the Account are subject to
various market, currency, economic, political and business risks, and that those
investment decisions will not always be profitable.

(b) The Investment Manager, any affiliate of the Investment Manager or any
member, partner, shareholder, principal, director, officer, employee or agent of
the Investment Manager or any such affiliate (each, an “Investment Manager
Party”) shall not be liable for any

 

5



--------------------------------------------------------------------------------

loss, liability or damage (“Losses”) resulting from: (i) any act or omission
(including any such acts or omissions deemed to constitute willful misconduct,
negligence, or bad faith) of any independent representative, consultant,
independent contractor, broker, agent or other person (other than any
Sub-Manager) who is selected, engaged or retained by the Investment Manager in
connection with the performance of ministerial services, without investment
management discretion, under this Agreement, unless such person was selected,
engaged or retained by the Investment Manager in a grossly negligent manner or
in bad faith; (ii) any act or failure to act by any Custodian or any other third
party (other than any Sub-Manager); (iii) the failure by the Investment Manager
or any Sub-Manager to adhere to any limitations or restrictions contained in the
Investment Guidelines as a result of changes in market value, additions to or
withdrawals from the Account, portfolio rebalancing or other non-volitional acts
of the Investment Manager or any Sub-Manager; (iv) any act or omission by the
Investment Manager or any Sub-Manager in connection with the performance of its
services under this Agreement, except in cases of willful misconduct, gross
negligence, bad faith or reckless disregard by the Investment Manager or such
Sub-Manager of the obligations and duties of the Investment Manager under this
Agreement; or (v) revisions to the Investment Guidelines pursuant to
Section 2(b). The Investment Manager shall have no liability for any Losses
suffered, and shall be fully indemnified by the Company for any Losses it may
suffer, as the result of any actions it takes or any actions it does not take
based on instructions received from any of the authorized persons of the Company
reasonably believed by the Investment Manager to be genuine. The Investment
Manager may consult with legal counsel at its cost and expense concerning any
question which may arise with reference to this Agreement or its duties
hereunder.

(c) The Investment Manager shall indemnify, defend, hold and save harmless the
Company, any affiliate of the Company or any member, partner, shareholder,
principal, director, officer, employee or agent of the Company or any such
affiliate (each, a “Company Party”) against any Losses, costs and expenses
(including, without limitation, any interest, penalties and reasonable
attorneys’ fees incurred in connection with the defense of Proceedings) to the
extent arising from: (i) any inaccuracy in or breach of the representations and
warranties made by the Investment Manager contained in Section 8(b) of this
Agreement, (ii) any breach or failure by the Investment Manager to perform any
of its covenants or obligations contained in this Agreement, (iii) any act or
omission by the Investment Manager deemed to constitute a breach of the standard
of care set forth in Section 1 of this Agreement or (iv) any bad faith, willful
misfeasance, gross negligence or reckless disregard of duties in connection with
the performance by Investment Manager, its officers, agents and employees of its
obligations under this Agreement. The Investment Manager will provide written
notice to the Company promptly if the Investment Manager identifies any matter
that is or is reasonably likely to result in a breach of this Agreement

(d) The federal and state securities laws impose liabilities under certain
circumstances on persons who act in good faith, and therefore nothing in this
Agreement will waive or limit any rights that the Company may have under those
laws.

7. Termination.

(a) Either party may terminate this Agreement upon thirty (30) calendar days
prior written notice (a “Termination Notice”) or such shorter period of time as
the parties may agree in writing. Such prior notice shall also be given to the
Commissioner of the Iowa Insurance Division.

 

6



--------------------------------------------------------------------------------

(b) Termination of this Agreement shall not, however, affect liabilities and
obligations incurred or arising from transactions initiated under this Agreement
prior to the termination date, or consummation of any transactions initiated
prior to the receipt by one party of the other party’s notice of termination.
Following a Termination Notice, the Investment Manager shall work with the
Company to effect a prompt and orderly transition of the portfolio; provided,
however, that the Investment Manager will have no obligation to recommend any
action with respect to, or to liquidate, the assets in the portfolio nor shall
the Investment Manager be required to incur any out of pocket expense.

(c) Prior to any termination of this Agreement, the Company shall provide
written notice of such termination to the Iowa Insurance Division.

8. Representations, Warranties and Covenants.

(a) The Company represents and warrants to the Investment Manager as follows:

(i) the Company has full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder;

(ii) this Agreement constitutes a binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights or
by general equity principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

(iii) the execution, delivery and performance of this Agreement by the Company
do not violate (A) any law applicable to the Company, (B) any provision of the
constituent documents of the Company, or (C) any agreement or instrument to
which the Company is a party, except for such violations as would not have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement;

(iv) no consent of any person, and no license, permit, approval or authorization
of, exemption by, report to, or registration, filing or declaration with, any
governmental authority is required by the Company in connection with the
execution, delivery and performance of this Agreement other than those already
obtained;

(v) the Company is an insurance company;

(vi) the Company is not an investment company (as that term is defined in the
Investment Company Act of 1940, as amended) nor exempt from the definition of
investment company by reason of Section 3(c)(1) of such Act;

 

7



--------------------------------------------------------------------------------

(vii) the Company is a “qualified institutional buyer” (“QIB”) as defined in
Rule 144A under the Securities Act of 1933, as amended, and the Company will
promptly notify the Investment Manager if the Company ceases to be a QIB;

(viii) the Company is a “qualified eligible person” (“QEP”) as defined in
Commodity Futures Trading Commission Rule 4.7 (“CFTC Rule 4.7”), and the Company
will promptly notify the Investment Manager if the Company ceases to be a QEP,
and hereby consents to be treated as an “exempt account” under CFTC Rule 4.7 by
the Investment Manager or any Sub-Manager, as the case may be;

(ix) the Company is a “qualified purchaser” (“QP”) as defined in
Section 2(a)(51) of the Investment Company Act of 1940, as amended, and the
Company will promptly notify the Investment Manager if the Company ceases to be
a QP;

(x) none of the assets contained in the Account are or will be “plan assets” of
an employee benefit plan subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue
Code of 1986, as amended; and

(xi) the Company has adopted appropriate anti-money laundering policies and
procedures consistent with the applicable requirements of the USA PATRIOT Act
and any other applicable anti-money laundering laws and regulations.

(b) The Investment Manager represents and warrants, and with respect to clause
(vi) below, covenants, to the Company as follows:

(i) the Investment Manager has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

(ii) this Agreement constitutes a binding obligation of the Investment Manager,
enforceable against the Investment Manager in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights or by general equity principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

(iii) the execution, delivery and performance of this Agreement by the
Investment Manager do not violate (A) any law applicable to the Investment
Manager, (B) any provision of the articles of incorporation or by-laws of the
Investment Manager, or (C) any agreement or instrument to which the Investment
Manager is a party, except for such violations as would not have a material
adverse effect on the ability of the Investment Manager to perform its
obligations under this Agreement;

 

8



--------------------------------------------------------------------------------

(iv) no consent of any person, and no license, permit, approval or authorization
of, exemption by, report to, or registration, filing or declaration with, any
governmental authority is required by the Investment Manager in connection with
the execution, delivery and performance of this Agreement other than those
already obtained;

(v) the Investment Manager is registered under the Investment Advisers Act of
1940, as amended, as an “investment adviser”; and

(vi) the Investment Manager shall continue to be registered under the Investment
Advisers Act of 1940, as amended, as an “investment adviser” for as long as this
Agreement is in full force and effect or until this Agreement is otherwise
terminated in accordance with Section 7.

9. Asset Hedging Activities. The Company hereby authorizes the Investment
Manager to enter into, in the name, and on behalf, of the Company, such
over-the-counter, exchange traded and other asset hedging and derivative
transactions with respect to the Account (including executing any and all
contracts or agreements related thereto) as are permitted pursuant to the
Investment Guidelines and in accordance with the Company’s derivative use plan
as adopted by the Company’s Board of Directors (each such transaction, a
“Derivative Transaction”) and any such Derivative Transaction shall be the
responsibility of the Company.

10. Notices. All notices, requests, demands and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand, facsimile, e-mail, or mailed by first class, registered mail, return
receipt requested, postage and registry fees prepaid and addressed as follows:

 

  (a)

If to the Company:

Fidelity & Guaranty Life Insurance Company

Two Ruan Center, 601 Locust Street

Des Moines, Iowa 50309

Attention: General Counsel

 

  (b)

If to the Investment Manager: Blackstone ISG-I Advisors L.L.C.

345 Park Avenue

New York, New York 10154

Email: jeffrey.iverson@blackstone.com

Attention: Jeffrey Iverson

   Managing Director and Chief Compliance Officer

Addresses may be changed by notice in writing signed by the addressee.

11. No Assignment. This Agreement may not be assigned by any party to this
Agreement without the prior written consent of the other parties hereto and
receipt of prior approval or non-objection of the Iowa Insurance Division. For
purposes of the preceding

 

9



--------------------------------------------------------------------------------

sentence, the term “assign” shall have the meaning given the term “assignment”
in Section 202(a)(1) of the Advisers Act and Rule 202(a)(1)-1 thereunder.
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding on the parties hereto and their successors and permitted assigns, in
each case provided that such successor or assignee agrees to be bound by the
terms and conditions of this Agreement.

12. Governing Law. To the extent consistent with any mandatorily applicable
federal law, this Agreement shall be governed by the laws of the State of Iowa
without giving effect to any principles of conflicts of law thereof that would
permit or require the application of the law of another jurisdiction and are not
mandatorily applicable by law.

13. Iowa Insurance Law Requirements.

(a) If the Company is placed in receivership or seized by the Iowa Insurance
Commissioner (the “Commissioner”) under the Iowa Receivership Act: (1) all of
the rights of the Company under this Agreement extend to the receiver or the
Commissioner; and (2) all books and records will immediately be made available
to the receiver or the Commissioner and shall be turned over to the receiver or
the Commissioner immediately upon the receiver’s or the Commissioner’s request.

(b) The Investment Manager does not have any automatic right to terminate the
agreement if the Company is placed in receivership pursuant to Iowa Code chapter
507C.

(c) The Investment Manager agrees to continue to maintain any systems, programs,
or other infrastructure notwithstanding a seizure by the Commissioner under Iowa
Code chapter 507C, and will make them available to the receiver for so long as
the Investment Manager continues to receive timely payment for services
rendered.

14. Arbitration. Any controversy arising out of or in connection with this
Agreement shall be settled by arbitration in New York City in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect, and any award rendered thereon shall be enforceable in any court of
competent jurisdiction. Without giving effect to Section 12, any such
arbitration and this Section 14 shall be governed by Title 9 of the U.S. Code
(Arbitration).

15. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a proceeding,
seek to enforce the forgoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

16. Right to Audit. The Company and it representatives shall have the right, at
its own expense, to conduct an audit of the relevant books, records and accounts
of the Investment Manager related to the Account during normal business hours
upon giving reasonable

 

10



--------------------------------------------------------------------------------

notice of their intent to conduct such an audit. In the event of such audit, the
Investment Manager shall comply with the reasonable requests of the Company and
its representatives and provide access to all books, records and accounts
necessary to the audit and the Company shall reimburse the Investment Manager
for its reasonable costs and expenses in connection with such audit.

17. Books and Records. The Investment Manager shall keep and maintain proper
books and records wherein shall be recorded the business transacted by it on
behalf of, in the name of, or on account of the Company in respect of the
Account.

18. Reports. The Investment Manager shall furnish the Company with such reports
relating to the Account as the Company shall from time to time reasonably
require.

19. Force Majeure. No party to this Agreement shall be liable for damages
resulting from delayed or defective performance when such delays arise out of
causes beyond the control and without the fault or gross negligence of the
offending party. Such causes may include, but are not restricted to, acts of God
or of the public enemy, terrorism, acts of the state in its sovereign capacity,
fires, floods, earthquakes, power failure, disabling strikes, epidemics,
quarantine restrictions and freight embargoes.

20. Non-Exclusive Dealings with and by Investment Manager Parties; Conflicts of
Interest.

(a) Although nothing herein shall require the Investment Manager to devote its
full time or any material portion of its time to the performance of its duties
and obligations under this Agreement, the Investment Manager shall furnish
continuous investment management services for the Account and, in that
connection, devote to such services such of its time and activity (and the time
and activity of its employees) during normal business days and hours as it shall
reasonably determine to be necessary for the Account to achieve its investment
objective(s); provided, however, that nothing contained in this Section 20(a)
shall preclude the Investment Manager Parties from acting, consistent with the
foregoing, either individually or as a member, partner, shareholder, principal,
director, trustee, officer, official, employee or agent of any entity, in
connection with any type of enterprise (whether or not for profit), regardless
of whether the Company, Account or any Investment Manager Party has dealings
with or invests in such enterprise.

(b) The Company understands that the Investment Manager will continue to furnish
investment management and advisory services to others, and that the Investment
Manager shall be at all times free, in its discretion, to make recommendations
to others which may be the same as, or may be different from those made to the
Account. The Company further understands that the Investment Manager Parties may
or may not have an interest in the securities whose purchase and sale the
Investment Manager may recommend. Actions with respect to securities of the same
kind may be the same as or different from the action which the Investment
Manager Parties or other investors may take with respect thereto. Furthermore,
the Company understands and agrees that each Investment Manager Party shall have
the right to engage, directly or indirectly, in the same or similar business
activities or lines of business as the Investment Manager and any other
Investment Manager Party and no knowledge or expertise of any Investment Manager
Parties or any opportunities available to such Investment Manager Parties shall
be imputed to the Investment Manager or any other Investment Manager Parties.

 

11



--------------------------------------------------------------------------------

(c) The Company agrees that the Investment Manager may refrain from rendering
any advice or services concerning securities of companies of which any of the
Investment Manager Parties are directors or officers, or companies as to which
the Investment Manager Parties have any substantial economic interest or
possesses material non-public information, unless the Investment Manager either
determines in good faith that it may appropriately do so without disclosing such
conflict to the Company or discloses such conflict to the Company prior to
rendering such advice or services with respect to the Account.

(d) From time to time, when determined by the Investment Manager to be in the
best interest of the Company, the Account may purchase securities from or sell
securities to another account (including, without limitation, public or private
collective investment vehicles) managed, maintained or trusteed by the
Investment Manager or an affiliate at prevailing market levels in accordance
with applicable law and utilizing such pricing methodology determined to be fair
and equitable to the Company in the Investment Manager’s good faith judgment.

(e) Consistent with applicable law, the Company hereby authorizes the Investment
Manager to effect securities transactions on behalf of the Account with its
affiliated broker-dealers, and understands that such affiliated broker-dealers
may retain commissions in connection with effecting any transactions for the
Account. The Investment Manager and any affiliated broker-dealers are also
hereby authorized, consistent with applicable law, by the Company to execute
agency cross transactions on behalf of the Account. Agency cross transactions
may facilitate a purchase or sale of a block of securities for the Account at a
predetermined price and may avoid unfavorable price movements which might
otherwise be suffered if the purchase or sale order were exposed to the market.
However, the Investment Manager and its affiliated broker-dealers may receive
commissions from, and therefore may have a potentially conflicting division of
loyalties and responsibilities regarding, both parties to an agency cross
transaction. The Company understands that its authority to the Investment
Manager to effect agency cross transactions for the Company is terminable at
will without penalty, effective upon receipt by the Investment Manager of
written notice from the Company.

21. Aggregation and Allocation of Orders. The Company acknowledges that
circumstances may arise under which the Investment Manager determines that,
while it would be both desirable and suitable that a particular security or
other investment be purchased or sold for the account of more than one of the
Investment Manager’s clients’ accounts, there is a limited supply or demand for
the security or other investment. Under such circumstances, the Company
acknowledges that, while the Investment Manager will seek to allocate the
opportunity to purchase or sell that security or other investment among those
accounts on a fair and reasonable basis, the Investment Manager shall not be
required to assure equality of treatment among all of its clients (including
that the opportunity to purchase or sell that security or other investment will
be proportionally allocated among those clients according to any particular or
predetermined standards or criteria). Where, because of prevailing market
conditions, it is not possible to obtain the same price or time of execution for
all of the securities or other investments purchased or sold for the Account,
the Investment Manager may average the various prices and charge or credit the
Account with the average price.

 

12



--------------------------------------------------------------------------------

22. Investment Manager Independent. For all purposes of this Agreement, the
Investment Manager shall be deemed to be an independent contractor and shall
have no authority to act for, bind or represent the Company or the Company’s
shareholders in any way, except as expressly provided herein, and shall not
otherwise be deemed to be an agent of the Company. Nothing contained herein
shall create or constitute the Investment Manager and the Company as a member of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, nor shall anything contained herein be deemed to
confer on any of them any express, implied, or apparent authority to incur any
obligation or liability on behalf of any other person, except as expressly
provided herein.

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement. There are no
understandings between the parties with respect to the subject matter of this
Agreement other than as expressed herein.

24. Severability. To the extent this Agreement may be in conflict with any
applicable law or regulation, this Agreement shall be construed to the greatest
extent practicable in a manner consistent with such law or regulation. The
invalidity or illegality of any provision of this Agreement shall not be deemed
to affect the validity or legality of any other provision of this Agreement.

25. Counterparts; Amendment. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
not be modified or amended, except (a) by an instrument in writing signed by the
party to be bound or as may otherwise be provided for herein and (b) as approved
or non-objected to by the Iowa Insurance Division.

26. Business Day. For the purpose of this Agreement, “Business Day” shall mean
any day other than a Saturday, Sunday or any other day on which banking
institutions are authorized or required by law or executive order to close in
Des Moines, Iowa or New York, New York.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

Blackstone ISG-I Advisors L.L.C.    

LOGO [g856352img01.jpg]

 

Name:   Jeffrey Iverson Title:   Chief Compliance Officer and General Counsel
Fidelity & Guaranty Life Insurance Company

 

Name:   Title:  

Signature Page

Amended and Restated Investment Management Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

Blackstone ISG-I Advisors L.L.C.

 

Name:   Jeffrey Iverson Title:   Chief Compliance Officer and General Counsel
Fidelity & Guaranty Life Insurance Company    

LOGO [g856352img02.jpg]

 

Name:   Eric L. Marhoun Title:   General Counsel and Secretary

Signature Page

Amended and Restated Investment Management Agreement



--------------------------------------------------------------------------------

Schedule I

Investment Guidelines

Capitalized terms used but not otherwise defined in these Investment Guidelines
have the meanings ascribed to such terms in the Agreement.

Both parties agree that the Investment Guidelines will be amended to reflect any
future changes in the Iowa Insurance Code with respect to reinsurance reserve
credits or assets eligible to back the legal reserves.

Investment Objectives

The Company’s investment objectives are to ensure the prudent management of the
Company’s investments, taking into account the safety of principal, investment
yield and return, stability in the value of the investment, and liquidity
necessary to meet the Company’s obligations to policyholders, expected business
needs, and investment diversification, and to satisfy all requirements under the
Iowa Insurance Code and Iowa Insurance Regulations governing capital, surplus,
risk based capital and investment activities.

Board Oversight

The management of the Account shall at all times remain under the oversight of
the Board of Directors of the Company. The Company’s management will oversee the
ongoing activities of the Investment Manager to achieve the Company’s business
goals within its risk, capital and liquidity tolerances. The Company reserves
the right to review and direct as needed specific investment activity to achieve
its objectives.

Eligible Investments.

The Investment Manager shall have full authority to buy and sell the investments
for the Company to the extent permitted by Section 511.8 of the Iowa Insurance
Code and related regulations, including as described below:

 

  (i)

U.S. Treasury and agency securities, cash equivalents (defined as any security
that has an effective duration under one year, a weighted average life of less
than one year, and spread duration less than one year), money-market securities,
commercial paper.

 

  (ii)

Debt securities of and/or loans to domestic and foreign governmental issuers
(including federal, state, municipal, governmental sponsored agency, global and
regional development bank and export-import bank issuers) and domestic and
foreign corporate issuers.

 

  (iii)

Preferred and common stock of domestic and foreign issuers

 

  (iv)

Securities convertible into preferred or common stock of domestic and foreign
issuers.

 

  (v)

Mortgage-backed and asset-backed securities, and resecuritizations of such.

 

IG-1



--------------------------------------------------------------------------------

  (vi)

Mezzanine real estate loans.

 

  (vii)

Securities issued by a REIT.

 

  (viii)

Real estate.

 

  (ix)

Reverse repurchase agreements. (x) Partnership interests.

 

  (xi)

Repurchase agreements.

 

  (xii)

Commercial mortgage whole loans. (xiii) Equipment loans.

 

  (xiv)

Other securities, futures and derivatives (including equity, interest rate and
currency forwards, futures, swaps, swaptions, caps, collars and floors, and
credit default swaps) for hedging purposes.

Investment Limits.

All limits referred to herein are with respect to statutory book value.

1.       Credit Quality Limits.

The portfolio is managed within the following rating guidelines.

 

Rating

     NAIC 1 and 2    0% - 100% NAIC 3-6    0% - 20% NAIC 4-6    0% - 10% NAIC
5-6    0% - 3% NAIC 6    0% - 1%

2.       Asset Class Requirements

The following characteristics must be satisfied with respect to investments in
the following asset classes:

 

  •  

Commercial Mortgage Whole Loans 45%

 

  •  

First lien LTV must be no greater than 90

 

  •  

Second lien cannot exceed 70% of the amount by which the FMV of the property
exceeds the amount outstanding under the first mortgage.

 

  •  

No more than 10% in owned real estate.

3.       Stock Limits

 

  •  

No more than 10% of the portfolio may be invested in unaffiliated common stock.

 

  •  

Preferred stock and hybrids

 

  •  

The Company may invest in preferred shares and hybrid securities of solvent
institutions in the U.S. and Canada that are either rated NAIC 1-2 or the net
earnings available for fixed charges and preferred dividends of the issuing
corporation has been for each of the five fiscal years immediately preceding the
date of acquisition, not less than 1.5 times the sum of the annual fixed charges
and the contingent interest, if any, and the annual preferred dividend
requirements as of the date of acquisition; or at the date of acquisition the
preferred stock is investment grade as defined by the Commissioner by rule.

 

IG-2



--------------------------------------------------------------------------------

  •  

No more than 2% of the portfolio may be invested in the preferred stock of an
unaffiliated single issuer.

 

  •  

Common stock

 

  •  

No more than 0.5% of the portfolio may be invested in the common stock of an
unaffiliated single issuer.

 

  •  

No more than 4% of the portfolio may be invested in common stock that is not
listed on a foreign or U.S. securities exchange.

4.       Partnership Limit

No more than 10% of the portfolio may be invested in partnership interests.

5.       Foreign Limits

 

  •  

Foreign Issuers (Note: Excludes Canada)

 

  •  

Investments in securities issued by foreign issuers (whether sovereign,
quasi-sovereign or corporate) may not in aggregate exceed 25%.

 

  •  

Investments in securities issued from a single foreign jurisdiction (other than
the United Kingdom), which are rated AAA, may not exceed 5%.

 

  •  

Investments in securities issued from a single foreign jurisdiction, which are
not rated AAA, may not exceed 2%. Note: Investments in securities of the United
Kingdom may not exceed 4%.

 

  •  

Foreign Currencies

 

  •  

Investments denominated in foreign currencies may not exceed 10%.

 

  •  

No more than 3% can be denominated in the currency of any foreign jurisdiction
that has a sovereign debt rating of less than NAIC 1.

 

  •  

Investment is not considered foreign currency denominated if foreign currency
risk is hedged.

 

  •  

Foreign investments must be included within the applicable Asset Class limits
set forth above.

 

  •  

Investments in collateralized loan obligations (“CLOs”) that (a) have a U.S.
based co-issuer and (b) provide that at least 80% of such CLO’s assets must be
invested in obligations of issuers domiciled or organized in the U.S., will not
qualify as a foreign investment for the purposes of these Investment Guidelines
and shall not be subject to the limits under this Item 5.

6.       Single Issuer Limits

Exposure to single issuers is limited to protect against the risk of
concentrated exposure to any one entity.

 

•  Limit:

   3% of admitted assets per single issuer (or pool of assets, in the case of
ABS), except for RMBS/CMBS.

•  RMBS/CBMS Limit:

   5% of admitted assets per pool of assets.

 

IG-3



--------------------------------------------------------------------------------

•  Mortgage Loans:

   2% of legal reserve in any single parcel of property.

•  Miscellaneous Investment Bucket:

   3% per single issuer.

Single Issuer Limit by Rating:

 

  •  

NAIC 3: 1% of admitted assets

 

  •  

NAIC 4-6: 0.5% of admitted assets

7.       Reverse Repurchase Transaction. Securities Lending, and Dollar Roll
Limits

Reverse repurchase, securities lending and dollar transactions may be utilized
for the purpose of bridging short term funding gaps. Any transaction must
terminate no later than one year from its inception. No more than 10% of
admitted assets may be subject to securities lending, repurchase or reverse
repurchase agreements. Note: This excludes collateral posted to the FHLB.

In a dollar roll transaction (the sale of securities issued, assumed, or
guaranteed by the federal housing agencies with the obligation to purchase no
more than 96 days later substantially similar securities), cash received by the
Company must equal at least 100% of the market value of the securities
transferred to the counterparty.

8.       FX Exposures

The Company will seek to manage its foreign currency exposure, and to the extent
such exposure is not hedged to the U.S. Dollar the Company’s Board of Directors
will impose appropriate limitations.

9.       Derivatives

Derivatives may be used in hedging transactions.

 

  •  

Options, caps, floors and warrants not attached to another financial instrument
purchased and used in hedging are limited to 7.5%.

 

  •  

Warrants, options, caps and floors written in hedging transactions are limited
to 3%.

 

  •  

Potential exposure of collars, swaps, forwards and futures used in hedging
transactions are limited to 6.5%.

Counterparty exposure limits in hedging transactions are to be calculated in
accordance with Chapter 49 of the Iowa Insurance Regulations.

 

IG-4



--------------------------------------------------------------------------------

10.       Real Estate Bonds and Mortgages

 

  •  

Maximum of 2% of legal reserve for all real estate mezzanine loans classified as
NAIC CM3.

 

  •  

Maximum of 1% of legal reserve for all real estate mezzanine loans classified as
NAIC CM4.

11.       Equipment Trust Obligations

 

  •  

Must be secured by transportation equipment used in whole or in part in the U.S.
or Canada.

 

  •  

Maximum 10% of legal reserve; maximum 2% of legal reserve in any single
corporation.

12.       Investments in Affiliated Funds and Strategies

 

  •  

The limits and requirements set forth below apply to:

 

  •  

Investment vehicles controlled and managed by affiliates of the Investment
Manager (“Affiliated Funds”) which may include commingled or single investor,
pooled or single purpose, funds and other separately managed account
arrangements and assets

 

  •  

Investment strategies structured and managed by affiliates of the Investment
Manager (“Affiliated Strategies”)

 

  •  

All investments in Affiliated Funds and Affiliated Strategies shall be reported
in any Form B or amendment thereto filed with the Commissioner.

 

IG-5



--------------------------------------------------------------------------------

Schedule 2

Management Fee Schedule

Capitalized terms used but not otherwise defined in this Schedule 2 have the
meanings ascribed to such terms in the Agreement.

 

1.

Management Fee: In consideration of the services performed under the Agreement,
the Company shall pay the Investment Manager a “Management Fee” for each
calendar quarter equal to the per annum Average Month-End Management Fee Rate
for such quarter of the Average Month-End Net Asset Value.

The Management Fee Rate will be calculated based on the aggregate assets under
management of the Company and other subsidiaries of FGL Holdings by the
Investment Manager, such that the Investment Manager’s per annum Management Fee
will be 0.30% of such aggregate assets under management up to $25 billion, 0.24%
of such aggregate assets under management above $25 billion and up to
$75 billion and 0.22% of such aggregate assets under management above
$75 billion. Accordingly, the “Management Fee Rate” for the Account shall, for
any calendar month, be equal to:

 

  •  

if the aggregate month-end net asset values of the Account and each other
account of FGL Holdings and its subsidiaries managed by the Investment Manager
(in each case) with adjustments for contributions to, or withdrawals from, the
Account during such month (“Aggregate FGLH AUM”) are less than or equal to
$25 billion, 0.30%;

 

  •  

if Aggregate FGLH AUM exceeds $25 billion, but is less than or equal to
$75 billion, the result of (x) divided by (y), where (x) is equal to the sum of
(i) 0.30% multiplied by $25 billion and (ii) 0.24% multiplied by the excess of
Aggregate FGLH AUM for such month over $25 billion and where (y) is equal to
Aggregate FGLH AUM for such month; and

 

  •  

if Aggregate FGLH AUM exceeds $75 billion, the result of (x) divided by (y),
where (x) is equal to the sum of (i) 0.30% multiplied by $25 billion, (ii) 0.24%
multiplied by $50 billion and (iii) 0.22% multiplied by the excess of Aggregate
FGLH AUM for such month over $75 billion and where (y) is equal to Aggregate
FGLH AUM for such month.

The “Average Month-End Management Fee Rate” for each calendar quarter shall be
the average of the Management Fee Rates for each calendar month end during such
calendar quarter.

The “Average Month-End Net Asset Value” for a calendar quarter shall be the
average of the month-end net asset values of the Account during such calendar
quarter with adjustments for contributions to, or withdrawals from, the Account
during such period.



--------------------------------------------------------------------------------

If the period in respect of which a Management Fee is payable is less than a
calendar quarter, then the Management Fee shall be pro-rated accordingly.

 

2.

Valuation. The Custodian shall be responsible for determining the value of the
Account and shall submit a proposed valuation of the Account as of each
month-end to the Investment Manager. The parties agree to negotiate in good
faith as to any objections raised by the Investment Manager about the valuation
of assets in the Account for purposes of determining the Management Fee.

 

3.

Payment of Fees: The Management Fee will be calculated, billed, and paid
quarterly in arrears, based on the Average Month-End Management Fee Rate and the
Average Month-End Net Asset Value of the Account as of the last business day of
each and all of the three calendar months during the relevant quarter, or in the
case of any partial quarterly period, the last day of each calendar month during
the relevant period and the last business day of such period. Any fee payable by
the Company hereunder will be paid by Company within 10 Business Days following
receipt by the Company of an invoice for such fee, detailing the calculation of
such fee. Upon termination of the Agreement, any outstanding Management Fee
shall become immediately payable by the Company.



--------------------------------------------------------------------------------

Schedule 4

Grandfathered SMAs

 

1.

Sub-Management Agreement, dated as of April 1, 2018, as (or as may be) amended
or amended and restated from time to time, by and between Blackstone Real Estate
Special Situations Advisors L.L.C. and Blackstone ISG-I Advisors L.L.C.

 

2.

Sub-Management Agreement, dated as of May 16, 2018, as (or as may be) amended or
amended and restated from time to time, by and between GSO Capital Advisors II
LLC and Blackstone ISG-I Advisors L.L.C.

 

3.

Sub-Management Agreement, dated as of February 1, 2019, as (or as may be)
amended or amended and restated from time to time, by and between GSO Capital
Advisors II LLC (“GSO I”) and Blackstone ISG-I Advisors L.L.C.

 

4.

Sub-Management Agreement, dated as of February 1, 2019, as (or as may be)
amended or amended and restated from time to time, by and between GSO Capital
Advisors II LLC (“GSO II”) and Blackstone ISG-I Advisors L.L.C.